Citation Nr: 0411019	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-16 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for acquired depression.


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1977 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision from the Department of 
Veteran Affair's (VA) Regional Office (RO) in Roanoke, Virginia, 
which denied service connection for depression and drug use.

The veteran has only appealed the issue of entitlement to service 
connection for depression.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made reasonable 
efforts to develop such evidence.

2.  Service medical records, including enlistment physical 
examination and separation physical examination are silent for 
treatment of depression during service.

3.  Depression was first diagnosed many years after service, and 
there is no nexus linking the depression to active duty service.


CONCLUSION OF LAW

The veteran's depression was not incurred in or aggravated by 
active duty service.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.303, 3.307, 3.326(a), 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), is applicable to this appeal.  This 
law redefines the obligations of VA with respect to the duty to 
assist; the duty to obtain medical opinion(s) where necessary; and 
it also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  

A recent decision of United States Court of Appeals for Veterans 
Claims (Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
stands for the proposition that the plain language of [VCAA] 
requires that notice to a VA claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the Secretary 
receives a complete or substantially complete application for VA-
administered benefits.  See 38 U.S.C. §§ 5100, 5103(a)

In this case, the rating action of March 2000 was issued prior to 
the enactment of VCAA.  A letter from the RO to the veteran 
notifying him of VCAA and VA's duty to assist was issued in 
February 2001.  In order to satisfy the holding in Pelegrini, the 
Board would have to dismiss as void ab initio, the rating 
decisions of the RO, which were promulgated prior to providing the 
veteran full VCAA notice.  The result of this action would require 
that the entire rating process be reinitiated, with the veteran 
being provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action, the filing by the 
claimant of a notice of disagreement, the issuance of a statement 
of the case and supplemental statement of the case, and finally, 
the submission of a substantive appeal by the claimant.  

The Board concludes that discussions as contained in the RO's 
February 2001 duty to assist letter, March 2000, August 2000 and 
July 2002 rating decisions, November 2002 statement of case (SOC) 
and the April 2003 supplemental statement of the case (SSOC) have 
provided the veteran with sufficient information regarding the 
applicable regulations.  The veteran has submitted statements in 
support of his claim.  The rating decisions, SOC and SSOC provided 
notice to the veteran of what was revealed by the evidence of 
record.  Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to develop 
the claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that any 
failure on the part of VA to further notify the veteran what 
evidence would be secured by VA and what evidence would be secured 
by the veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Law and Regulations

A veteran seeking disability benefits must establish: (1) status 
as a veteran; (2) the existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the degree 
of the disability; and (5) the effective date of the disability.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
may be demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an injury 
or disease or some other manifestation of the disability during 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Factual Background

In October 1999, VA received the veteran's application for 
entitlement to service connection for depression.  As part of the 
veteran's claim, he maintains maintained that he was wrongfully 
discharged from active duty service. .  As a result, he suffered 
from depression and engaged in drug use.  He also maintains 
maintained that the onset of his depression began in September 
1984 at which time he was recalled to active duty service.  
However, he listed his periods of service as being from May 1977 
to October 1978, and from April 1981 to March 1985.

Upon entry into active duty service, the veteran's service medical 
records are negative for a mood condition, to include depression.  
Similarly, the records are silent for treatment of depression.  
Upon separation from active duty service, the veteran's separation 
examination is negative for depression.

Post service medical records include statements submitted by the 
veteran, progress notes dated in December 1997; and a 
psychological evaluation, conducted in August 1991.  The progress 
notes associated with the claims file show that the veteran is 
employed and has a history of drug use.  During the psychological 
examination, the psychologist stated that the veteran was 
experiencing a mild depressive episode that may be chronic in 
nature but exacerbated by recent events, for example, a recent 
relapse into cocaine use.  The examiner's diagnosis was that the 
veteran was mildly depressed and appeared to be disturbed my by a 
number of unresolved issues.

Service Personnel Records for the veteran's only verified period 
of active service reflect a history of disciplinary actions.  
These records include events that occurred from May 1977 to July 
1978.  In statements dated in December 2002, October 2002 and June 
2000, the veteran consistently maintains that he served in the 
United States Army from May 1977 to August 1978 and again in May 
1981 to May March 1985.  In February 2000, the RO contacted the 
National Personnel Records Center (NPRC) for verification of the 
veteran's periods of service.  A response from NPRC in February 
2001 verified only the period from May 1977 to August 1978.  In 
June 2001, the RO requested that the NPRC verify the veteran's 
claimed second period of service and provide any available 
military records.  In October 2001, NPRC reported that the claimed 
period of service from April 1981 to March 1985 could not be 
verified.  However, NPRC did provide the veteran's entire service 
personnel record, consisting of information regarding the period 
of service from May 1977 to July 1978.  Finally, in a March 2002 
request to the NPRC, the RO asked that the claimed second period 
of service be verified.  In response, the NPRC, in July 2002, 
reported that they could not verify a second period of service, 
nor were there any remaining military records for the veteran at 
that facility. The RO contacted National Personnel Records Center 
and requested the veteran's service personnel records and service 
medical records in March 2002.  Service could not be verified from 
May 1981 to March 1985.  The veteran was notified of the RO's 
findings in July 2002.

Analysis

Upon review of the medical evidence of record and statements in 
support of the veteran's claim, the Board concludes that there is 
no nexus or link between the veteran's acquired depression and 
active duty service.

The Board notes that the veteran claims he served in the United 
States Army at two different periods of times; however, of record 
are service personnel records and service medical records dated in 
May 1977 to August 1978.  Service medical records are negative for 
a diagnosis or treatment of depression.  Similarly, it was not 
until 1991, more than 11 years after service, that a psychologist 
diagnosed the veteran as mildly depressed. 

The veteran has steadfastly maintained that he served a second 
period of service.  Curiously, on his application received in 
October 1999, he listed the second period of service as being from 
April 1981 to March 1985, but specifically stated in the body of 
the application that he was recalled to service on September 6, 
1984.  This leads the Board to question the credibility of the 
veteran's statements.  

The Board recognizes that the veteran believes that his depression 
is the result of active service; specifically a however,  period 
of service that has not been verified.1993).  Although  However, 
this is entirely the veteran's opinion and not supported by the 
evidence of record.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Inasmuch as there is no evidence linking the present diagnosis of 
depression to service, there is no basis upon which to grant 
service connection.

Under the circumstances of this case, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.



ORDER

The veteran's claim for entitlement to service connection for  
depression is denied.



____________________________________________
RENÉE M. PELLETIER

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



